PER CURIAM.
The trial court had the authority to vacate its order directing that the Department of Corrections grant certain gain time to appellant, because (a) the Department of Corrections was not given notice and an opportunity to be heard, see Florida Department of Corrections v. Wilson, 594 So.2d 330, 331 (Fla. 3d DCA 1992); and (b) the court does not have jurisdiction to award gain time. See State v. Green, 547 So.2d 925, 927 (Fla.1989); Singletary v. Coronado, 673 So.2d 924 (Fla. 2d DCA 1996); Henderson v. State, 632 So.2d 653, 654 (Fla. 5th DCA 1994); see also *717Young v. State, 439 So.2d 306, 308 (Fla. 5th DCA 1983).
Affirmed.